United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-41540
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

GRACIELLA LOPEZ-RAMIREZ, also known as Gracie Ramirez,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. 5:05-CR-60
                      --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Graciella Lopez-Ramirez (Lopez) appeals her conviction and

sentence following her guilty plea to possession of marijuana

with intent to distribute in violation of 21 U.S.C. § 841.        Lopez

argues for the first time on appeal that the holding in Apprendi

v. New Jersey, 530 U.S. 466 (2000), renders § 841(a) & (b)

facially unconstitutional because Congress intended drug

quantity and type to be a sentencing factor and the statute

cannot be rewritten by the courts to correct the alleged

unconstitutionality simply by treating drug quantity and type as

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41540
                                -2-

elements of the offense.   She correctly concedes that this issue

is foreclosed by United States v. Slaughter, 238 F.3d 580, 582

(5th Cir. 2000).   She raises it only to preserve further review

by the Supreme Court.   We are bound by our precedent absent an

intervening Supreme Court decision or a subsequent en banc

decision.   United States v. Short, 181 F.3d 620, 624 (5th Cir.

1999).

     AFFIRMED.